Name: Commission Regulation (EC) NoÃ 697/2009 of 31Ã July 2009 amending Regulation (EC) NoÃ 1913/2006 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture, as regards the operative events in the School Fruit Scheme, and derogating from that Regulation
 Type: Regulation
 Subject Matter: plant product;  health;  European construction;  consumption;  politics and public safety; NA;  teaching
 Date Published: nan

 1.8.2009 EN Official Journal of the European Union L 201/6 COMMISSION REGULATION (EC) No 697/2009 of 31 July 2009 amending Regulation (EC) No 1913/2006 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture, as regards the operative events in the School Fruit Scheme, and derogating from that Regulation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (1), and in particular Article 9 thereof, Whereas: (1) Council Regulations (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2) and (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (3) both as amended by Regulation (EC) No 13/2009 (4), set up a School Fruit Scheme co-financed by the Community. (2) The allocations of Community aid referred to in Commission Regulation (EC) No 288/2009 of 7 April 2009 laying down detailed rules for applying Council Regulation (EC) No 1234/2007 as regards Community aid for supplying fruit and vegetables, processed fruit and vegetables and banana products to children in educational establishments, in the framework of a School Fruit Scheme (5), are expressed in euro. Therefore, the operative event for the exchange rates of currencies of Member States that have not adopted the euro should be laid down. (3) Commission Regulation (EC) No 1913/2006 (6) provides for operative events for the exchange rates applicable in Community legislation related to the implementation of the common agricultural policy. It is appropriate to provide for operative events that are specifically linked to the implementation of the School Fruit Scheme. A specific operative event should however be provided for the only period running from 1 August 2009 to 31 July 2010. (4) Regulation (EC) No 1913/2006 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EC) No 1913/2006 the following Article 5a is inserted after Article 5: Article 5a Amounts and payments of aid linked to the implementation of the School Fruit Scheme For aid granted for the supply of fruit and vegetable, processed fruit and vegetable and banana products to children as referred to in Article 1 of Commission Regulation (EC) No 288/2009 (7), the operative event for the exchange rate shall be 1 January preceding the period referred to in Article 4(1) of that Regulation. Article 2 By way of derogation from Article 5a of Regulation (EC) No 1913/2006 as amended by this Regulation, for the period running from 1 August 2009 to 31 July 2010, the operative event provided for in that Article shall be 31 May 2009. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 349, 24.12.1998, p. 1. (2) OJ L 209, 11.8.2005, p. 1. (3) OJ L 299, 16.11.2007, p. 1. (4) OJ L 5, 9.1.2009, p. 1. (5) OJ L 94, 8.4.2009, p. 38. (6) OJ L 365, 21.12.2006, p. 52. (7) OJ L 94, 8.4.2009, p. 38.